EXHIBIT 10.22

 

CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

(conformed)

 

THIS AGREEMENT, by and between Ryerson Inc. (the “Company”) and Stephen E.
Makarewicz (the “Executive”) effective as of June 1, 2000 (the “Effective Date”)
and as amended and restated January 1, 2006.

 

WITNESSETH THAT:

 

WHEREAS, the Company has appointed Executive to the position of President
Ryerson South, and Executive has served as same since October 1994; and

 

WHEREAS, in connection with such appointment, the Company and Executive desire
to enter into this Agreement;

 

WHEREAS, this Agreement is amended and restated effective January 1, 2006 to
conform to the requirements of the Internal Revenue Code Section 409A;

 

NOW, THEREFORE, in consideration of the Executive’s appointment as President
Ryerson South, and for other good and valuable consideration the receipt of
which is hereby acknowledged, it is agreed by the Executive and Company as
follows:

 

1. Confidential Information. Except as may be required by the lawful order of a
court or agency of competent jurisdiction, or except to the extent that the
Executive has express authorization from the Company, the Executive agrees to
keep secret and confidential indefinitely all non-public information concerning
the Company or any affiliate of the Company which was acquired by or disclosed
to the Executive during the course of his employment with the Company or its
affiliates, including but not limited to customer lists, price lists, customer
services requirements, costs of providing services, supplier information, and
other data of or pertaining to the Company or to any affiliate of the Company
which are not a matter of public knowledge, and not to disclose the same, either
directly or indirectly, to any other person, firm or business entity or to use
it in any way.



--------------------------------------------------------------------------------

2. Nonsolicitation. While the Executive is employed by the Company and its
affiliates and for a period of two years after the date the Executive terminates
employment with the Company and its affiliates for any reason, the Executive
covenants and agrees that he will not, whether for himself or for any other
person, business, partnership, association, firm, company or corporation,
directly or indirectly, call upon, solicit, divert or take away or attempt to
solicit, divert or take away, any of the customers or employees of the Company
or its affiliates in existence from time to time during his employment with the
Company and its affiliates.

 

3. Noncompetition. While the Executive is employed by the Company and its
affiliates, and for a period of two years after the date the Executive
terminates employment with the Company and its affiliates, the Executive
covenants and agrees that he will not, directly or indirectly, engage in,
assist, perform services for, plan for, establish or open, or have any financial
interest (other than (i) ownership of 1% or less of the outstanding stock of any
corporation listed on the New York or American Stock Exchange or included in the
National Association of Securities Dealers Automated Quotation System or
(ii) ownership of securities in any entity affiliated with the Company) in any
person, firm, corporation, or business entity (whether as an employee, officer,
director or consultant) that engages in an activity in any state in which the
Company or its affiliates is conducting or has reasonable expectations of
commencing business activities at the date of the Executive’s termination of
employment, which is the same as, similar to, or competitive with the metals
service center, processing and distribution business of the Company and its
affiliates.

 

4. Rights and Payments Upon Termination. The Executive’s right to benefits and
payments, if any, for periods after the date on which his employment with the
Company terminates for any reason (his “Termination Date”) shall be determined
in accordance with this Section 4:

 

(A) Termination by the Company for Reasons Other Than Cause; Termination by the
Executive for Good Reason. If the Executive’s termination by the Company occurs
for any reason other than Cause or is a result of the Executive’s termination of
employment for Good Reason (and is not on account of the Executive’s death,
disability, or voluntary resignation, the mutual agreement of the parties or any
other reason), then the period (the “Benefit Period”) commencing on his
Termination Date and ending on the earliest of

 

(i) the twenty-fourth month after the Executives Termination Date; (ii) the date
on which the Executive violates the provisions of Sections 1, 2 or 3 of this
Agreement; or (iii) the date of the Executive’s death, the Executive shall
continue to receive from the Company bi-weekly base salary and Bonus payments
(based on his Salary in effect on



--------------------------------------------------------------------------------

his Termination Date and on his Bonus as defined below. Such continued bi-weekly
base salary payments shall be made on the regularly scheduled pay dates
following the Executive’s Termination Date. Notwithstanding the foregoing
provisions of this Paragraph 3(A), if the Executive is a “specified person”
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”)) on the Termination Date and payments under this Agreement are
not exempt from Code Section 409A under the exception for separation payments on
involuntary termination that do not exceed two times the limit under
Section 401(a)(17) of the Code, then the first payment of continued Annual Base
Salary shall not be made until the first regularly scheduled pay date that is
six months after the Termination Date and shall consist of (a) an initial
payment equal to the sum of (1) the total bi-weekly payments the Executive would
have been entitled to receive during the first six months following the
Termination Date if the Executive were not a specified person plus (2) the first
bi-weekly payment due in the seventh month following the Termination Date, and
(b) subsequent to the initial payment, bi-weekly payments based on his or her
Annual Base Salary to the extent not paid with the initial payment. Benefits
that will continue will include medical, dental, basic life insurance, any
optional life insurance and any optional accidental death and dismemberment
insurance. “Bonus” shall mean two payments of the average annual amount of the
award paid to the Executive pursuant to the annual incentive plan or successor
plan with respect to the three years immediately preceding that in which the
Termination Date occurs.

 

Base salary payments to the Executive during the aforementioned Benefit Period
shall not preclude the Executive’s eligibility for payments under the Company’s
severance plan.

 

Twenty-four months of additional age and service credit will be provided to the
Executive’s Ryerson Pension and the Ryerson Supplemental Plan using the
methodology described in the Executive’s Change in Control Agreement except that
any lump sum payment will be made twenty-four months after the Executive’s
Termination Date and only if the Executive has not violated the Confidentiality,
Nonsolicitation and Noncompetition provisions of this Agreement.

 

(B) Termination By Company for Cause. If the Executive’s termination is a result
of the Company’s termination of the Executive’s employment on account of Cause,
then, except as agreed in writing between the Executive and the Company, the
Executive shall have no

 

3



--------------------------------------------------------------------------------

right to future payments or benefits under this Agreement (and the Company shall
have no obligation to make any such future payments or provide any such future
benefits) for periods after the Executive’s Termination Date.

 

(C) Termination for Death or Disability. If the Executive’s termination is
caused by the Executive’s death or permanent disability, then the Executive (or
in the event of his death, his estate) shall be entitled to continuing payments
of his Salary for the period commencing on his Termination Date and ending on
the earlier of (i) the last day of the calendar month in which his Termination
Date occurs or (ii) the date on which the Executive violates the provisions of
Sections 4, 5 or 6 of this Agreement.

 

(D) Termination for Voluntary Resignation, Mutual Agreement or Other Reasons. If
the Executive’s termination occurs on account of his voluntary resignation,
mutual agreement of the parties, or any reason other than those specified in
Paragraphs (A) or (B) above then, except as agreed in writing between the
Executive and the Company, the Executive shall have no right to future payments
or benefits under this Agreement (and the Company shall have no obligation to
make any such future payments or provide any such future benefits) for periods
after the Executive’s Termination Date. The Executive’s termination of
employment for Good Reason shall not be treated as a voluntary resignation for
purposes of this Agreement.

 

(E) Definitions. For purposes of this Agreement:

 

(i) The term “Cause” shall mean:

 

(a) the continuous performance of his duties (under this Agreement) in a manner
that is inconsistent with past, acceptable performance over a normal business
cycle; or in a way that has a demonstrable negative impact on the results of the
business unit as determined by the Executive Vice President. The Executive Vice
President must provide a notice of unsatisfactory performance and a reasonable
corrective action period. The Chairman and CEO must review and approve the
action; or

 

(b) the willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its affiliates, monetarily or otherwise,
as determined by the Executive Vice President; or

 

4



--------------------------------------------------------------------------------

(c) conduct by the Executive that involves theft, fraud or dishonesty; or

 

(d) the Executive’s violation of the provisions of Sections 1, 2 or 3 hereof.

 

(ii) The term “Good Reason” means (a) the assignment to the Executive duties
which are materially inconsistent with his duties as President Ryerson South of
the Company, including, without limitation, a material diminution or reduction
in his title, office or responsibilities or a reduction in his rate of Salary,
or (b) the relocation of the Executive to a location that is not within the
greater Norcross, Georgia, metropolitan area.

 

Notwithstanding any other provision of this Agreement, the Executive shall
automatically cease to be an employee of the Company and its affiliates as of
his Termination Date and, to the extent permitted by applicable law, any and all
monies that the Executive owes to the Company shall be repaid before any
post-termination payments are made pursuant to the Executive pursuant to this
Agreement.

 

5. Remedies. The Executive acknowledges that the Company would be irreparably
injured by a violation of Sections 1, 2 or 3, and he agrees that the Company, in
addition to other remedies available to it for such breach or threatened breach,
shall be entitled to a preliminary injunction, temporary restraining order or
other equivalent relief, restraining Executive from any actual or threatened
breach of any such paragraph. If a bond is required to be posted in order for
the Company to secure an injunction or other equitable remedy, the parties agree
that the bond need not be more than a nominal sum.

 

6. Severability and Entire Agreement. The invalidity or unenforceability of any
provision of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, and this Agreement will be construed as
if such invalid or unenforceable provision were omitted (but only to the extent
that such provision cannot be appropriately reformed or modified). The Agreement
is intended to be the entire agreement between the parties regarding the subject
matter hereof and shall supersede any prior agreements to the contrary.

 

7. Applicable Law. The provisions of this Agreement shall be construed in
accordance with the laws of the State of Georgia.

 

8. Successors. This Agreement shall be binding upon, and operate for the benefit
of the Company and its successors and assigns.

 

5



--------------------------------------------------------------------------------

9. Acknowledgment by Executive. The Executive acknowledges that he has read this
Agreement, understands the undertakings and restrictions it contains, and
intends to be fully bound by its terms.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

        RYERSON INC. Dated:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

        William Korda         Vice President Human Resources Dated:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

        Stephen E. Makarewicz         President Ryerson South

 

6